DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 10, 18, and 19 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claims 1, 10, and 18 have been amended to include the limitation “wherein the positive displacement pump is void of lubrication structures.” Applicant indicates in their Remarks of 2021.12.21 that support for these amendments is found in at least [0016]. A review of [0016] of the published application reveals the passage “[s]tructures required for lubrication, such as piping, nozzles, a gravity-fed trough, and holes, see e.g. FIG. 2, may be eliminated.” [emphasis added] However, the originally filed disclosure does not support the negative limitation as recited. The disclosure does not recite the limitation, nor is there specific discussion indicating that such lubricating structures cannot be included or additional evidence of criticality or unpredicted results resultant in the presence of such structures. In fact, there are instances in the specification which indicate that the need for such structures may only be reduced and not eliminated such as in [0022] (“thereby reducing the need for external lubrication” and “[b]earings of this disclosure are tolerant to oils, therefore lubrication can be used with them”). The claimed limitation is further presented in a broad manner as it incorporates the whole of the pumping apparatus by reciting “the positive displacement pump,” it is noted that the instant specification is directed towards an apparent lack of oil delivery grooves or channels in the bearing surfaces itself and not towards a pump apparatus in its entirety which lacks any lubrication structures. Examiner notes that the specification fails to include any details or structure which indicate that the pump is operable without lubrication, and further notes that the recited embodiment which includes bearing components which are self-lubricating which are interpreted as comprising “lubrication 
Dependent claims not specifically rejected above are also rejected under 35 U.S.C. 112(a) for being dependent from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 18 have been amended to include the limitation “wherein the positive displacement pump is void of lubrication structures.” As discussed in the aforesaid 35 U.S.C. 112(a) rejection, the recited limitation is directed towards an 
Claims 4 and 13 recite the limitation “an outer diameter of the plain bearing comprises an interference fit with the sleeve.” The specification introduces Figures 3 and 4 as presenting a composite material plain bearing 20 comprising a sleeve 40 and a liner 41 and further states in [0027] that “sleeve 40 may include a liner 41 made of a composite material of this disclosure to provide the bearing surface.” It is unclear from the recited limitation if the bearing has an interference fit with itself, such as between the sleeve and the liner, or if the claim is directed towards an interference fit between the bearing and the element to which it is installed such as between the connecting rod 34 and the sleeve 40 such as the arrangement discussed in at least [0029] which provides that “The composite material plain bearing 20 may be sized to have an interference fit on its outside diameter 22, preventing motion, while the inside diameter 24 would slide on the mating component such as, but not limited to, a wrist pin 32.”
Dependent claims not specifically rejected above are also rejected under 35 U.S.C. 112(b) for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,872,395, (“Bennitt”), in view of US 2015/0308498, (“Fisher”).
Regarding Claim 1: Bennitt discloses a positive displacement pump (Column 1, Line 6, “his invention pertains to crossheads, such as are used in reciprocating machinery, viz., pumps, gas compressors, engines, and the like, and in particular to a novel crosshead, per se, and in combination with a connecting rod assembly and a piston rod”) comprising: a crosshead (14) containing a wrist pin (40); a connecting rod (32) having one end connected to the wrist pin (As shown in at least Figure 1 with the barrel shaped wall 36 connected to the wrist pin 40); and a plain bearing (42) located between and in contact with the one end of the connecting rod and the wrist pin (As shown in at least Figure 1; Column 2, Line 7, “A crosshead pin 40 is received in end 34 and is journalled, in interpositioned sleeve bearings 42, at opposite ends thereof”); Bennitt is interpreted as further disclosing the amended limitation “wherein the positive displacement pump is void of lubrication structures,” in view of the aforesaid  35 a composite material. 
Fisher teaches a sliding bearing for use in rotating assemblies such as those with a connecting rod ([0004]), similar to the application of Bennitt, wherein the bearing further comprises a composite material (at least [0044], “The half bearing 100 is a bearing shell having a composite bearing substrate 102”, and [0052]).
It would have been obvious to one of ordinary skill in the art to utilize the composite material construction of the bearing of Fisher in the apparatus of Bennitt with the predicted results that such a bearing will provide a sliding surface and a relief region ([0011)].
Regarding Claim 3: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; Fisher further teaches comprising: a sleeve containing the plain bearing ([0044], “The substrate 102 comprises a bearing lining layer 102A on a robust backing layer 102B.  The bearing lining layer 102A may be an aluminium- or copper-based alloy (including a bronze/copper-tin-based alloy).  The backing layer 102B may be steel.  An additional overlay layer (not shown in FIG. 1) may optionally be provided, e.g. to provide a running surface in the case that the bearing lining layer 102A is a copper-based alloy.”).  
Regarding Claim 4: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; Fisher further teaches wherein: an outer diameter of the plain bearing comprises an interference fit with the sleeve, an inner diameter of the plain bearing being slideable on the wrist pin ([0006], “bearing shells are compressed circumferentially in the assembled bearing, to provide an interference fit with the housing”).  Fisher teaches the bearing installed in a press fit or interference fit with the housing, such as the installation into the connecting rod such that the sliding surface, the surface of the lining layer 102A.
Regarding Claim 6: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; Fisher further teaches wherein the composite material is self- lubricating composite material (Fisher teaches the use of at least PTFE in the composite material; It is well known in the art that PTFE is considered to be self-lubricating).  
Regarding Claim 7: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; Fisher further teaches wherein the composite material is water tolerant composite material (Fisher teaches the use of at least PTFE in the composite material; It is well known in the art that PTFE is considered to be water tolerant).  
Regarding Claim 8: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; Fisher further teaches wherein the composite material is a contamination tolerant composite material (Fisher teaches the use of at least PTFE in the composite material; It is well known in the art that PTFE is considered to be contamination tolerant as PTFE is known the be resistant to chemicals, extreme temperatures, and corrosion).  
Regarding Claim 18: Bennitt discloses a positive displacement pump (Column 1, Line 6, “his invention pertains to crossheads, such as are used in reciprocating machinery, viz., pumps, gas compressors, engines, and the like, and in particular to a comprising: a first component (14, 40) that experiences an oscillating motion during operation of said pump (It is well known in the art that a pump crosshead as disclosed exhibits an oscillating motion when the pump in which it is located is in use); a second component (32) located about the first component (As shown in Figure 1); and a plain bearing (42) located between and in contact with the first and second components (As shown in at least Figure 1; Column 2, Line 7, “A crosshead pin 40 is received in end 34 and is journalled, in interpositioned sleeve bearings 42, at opposite ends thereof”), wherein the positive displacement pump operates at low speed and high load (The pump of Bennitt is capable of use at low speed and high load. Examiner notes that he terms “low” and “high” have been provided with their broadest reasonable interpretation such that they encompass speeds and loads typical of downhole pumping operation as known in the art); however, Bennitt is silent as to the details of the plain bearing and as such does not explicitly disclose that said bearing comprises a composite material.
Fisher teaches a sliding bearing for use in rotating assemblies such as those with a connecting rod ([0004]), similar to the application of Bennitt, wherein the bearing further comprises a composite material (at least [0044], “The half bearing 100 is a bearing shell having a composite bearing substrate 102”, and [0052]).
It would have been obvious to one of ordinary skill in the art to utilize the composite material construction of the bearing of Fisher in the apparatus of Bennitt with the predicted results that such a bearing will provide a sliding surface and a relief region ([0011)].
Regarding Claim 19: Bennitt in view of Fisher teaches the positive displacement pump of claim 18; Bennitt further discloses wherein: the first component is a crosshead (14) containing a wrist pin (40); and the second component is a connecting rod (32) having one end connected to the wrist pin (As shown in Figure 1).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,872,395, (“Bennitt”), in view of US 2015/0308498, (“Fisher”), and US 2021/0246885, (“Rohrmann”).
Regarding Claims 2 and 20: Bennitt in view of Fisher teaches the positive displacement pump of claims 1 and 18; however, Bennitt in view of Fisher fail to explicitly disclose wherein the composite material includes polyketone.  Fisher teaches the use of an optional running surface in at least [0044].
Rohrmann teaches the use of polyketone in a composite material for a bearing (At least [0010 and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized polyketone in the composite material of the bearings of Bennitt in view of Fisher with the predicted results that such a material in the sliding layer will provide for the ability to absorb high bearing loads (Rohrmann, [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,872,395, (“Bennitt”), in view of US 2015/0308498, (“Fisher”), and US 4,707,149, (“Hahle”).
Regarding Claim 5: Bennitt in view of Fisher teaches the positive displacement pump of claim 3; however, Bennitt in view of Fisher fail to disclose wherein: an outer diameter of the plain bearing comprises a sliding portion. The bearing arrangement of Fisher is taught as having a sliding portion on the inside diameter of the bearing while having a fixed portion on the outside diameter of the bearing, as discussed in at least the aforesaid rejection of claim 4.
Hahle teaches a multiple layer bearing (9) similar to that of Fisher (as shown in at least Figures 2 and 5), Hahle father teaches wherein: an outer diameter of the plain bearing comprises a sliding portion (As shown in at least Figures 2 and 5; The elastomeric portion slides against slide sleeve 10 and while slide sleeve 10 remains stationary relative to the housing 6).
It would have been obvious to one of ordinary skill in the art to have modified the bearing arrangement as used in Bennitt in view of Fisher to modify the location of the sliding element to the outside diameter as taught by Hahle with the predicted results that the press fitting portion could be moved to the inside diameter allowing the bearing to be pressed onto the pin rather than into the connecting rod. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have change the sliding surface from the inside to the outside, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,872,395, (“Bennitt”), in view of US 2015/0308498, (“Fisher”), and US 2010/0329905, (“Williams”).
Regarding Claim 9: Bennitt in view of Fisher teaches the positive displacement pump of claim 1; however, although Bennitt discloses the use of the disclosed invention in an apparatus such as a pump, Bennitt does not explicitly disclose the intended use of such a pump wherein the positive displacement pump is configured to circulate a drilling mud into and out of a well bore during an oil/gas well drilling operation.  It is noted that the structure disclosed by Bennitt is capable of the intended use as claimed.
Williams teaches a downhole oil and gas drilling apparatus having a positive displacement pump (55, 100) (Figures 1 – 3) configured to circulate a drilling mud into and out of a well bore during an oil/gas well drilling operation (At least [0006] and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the pump apparatus of Bennitt in view of Fisher in the downhole oil and gas drilling apparatus of Williams with the predicted results that such a pump would be capable of acting as a mud pump to circulate a drilling mud into and out of a well bore.

Claims 10, 12, 13, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0329905, (“Williams”), in view of US 4,872,395, (“Bennitt”), and US 2015/0308498, (“Fisher”).
Regarding Claim 10: Williams discloses a drilling fluid circulation system (As shown in at least Figure 1; At least [0006] and [0008]) comprising: a positive displacement pump (100) (A piston pump is discloses as shown in Figures 2 and 3) connected to a source of drilling fluid (59); however, Williams does not expicly disclose  the positive displacement pump including: a crosshead containing a wrist pin; a connecting rod having one end connected to the wrist pin; and a plain bearing comprising a composite material located between and in contact with the one end and the wrist pin. Williams appears to disclose in at least Figure 3 elements common and well known in the art in such pumping apparatus including a crosshead, a wrist pin, and a bearing (appearing as a roller bearing in the sectional view).
Bennitt discloses a positive displacement pump (Column 1, Line 6, “his invention pertains to crossheads, such as are used in reciprocating machinery, viz., pumps, gas compressors, engines, and the like, and in particular to a novel crosshead, per se, and in combination with a connecting rod assembly and a piston rod”) comprising: a crosshead (14) containing a wrist pin (40); a connecting rod (32) having one end connected to the wrist pin (As shown in at least Figure 1 with the barrel shaped wall 36 connected to the wrist pin 40); and a plain bearing (42) located between and in contact with the one end of the connecting rod and the wrist pin (As shown in at least Figure 1; Column 2, Line 7, “A crosshead pin 40 is received in end 34 and is journalled, in interpositioned sleeve bearings 42, at opposite ends thereof”); Bennitt is interpreted as further disclosing the amended limitation “wherein the positive displacement pump is void of lubrication structures,” in view of the aforesaid  35 U.S.C. 112(a) and (b) rejections, as Bennitt fails to disclose lubrication structures of a pump such as an oil sump, oil pump, oil filter, oil pickup, etc., which are all interpreted as comprising “lubrication structures;; however, Bennitt is silent as to the details of the plain bearing and as such does not explicitly disclose that said bearing comprises a composite material
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the pump arrangement of Bennitt in the positive displacement pump of Williams with the predicted results that a plain bearing as taught by Bennitt will require less maintenance than a typical roller bearing such as that presumptively utilized in the pump of Williams.
Once combined, Williams in view of Bennit teaches the claimed apparatus; however, Williams in view of Bennit fail to explicitly disclose that said bearing comprises a composite material.
Fisher teaches a sliding bearing for use in rotating assemblies such as those with a connecting rod ([0004]), similar to the application of Bennitt, wherein the bearing further comprises a composite material (at least [0044], “The half bearing 100 is a bearing shell having a composite bearing substrate 102”, and [0052]).
It would have been obvious to one of ordinary skill in the art to utilize the composite material construction of the bearing of Fisher in the apparatus of Williams in view of Bennitt with the predicted results that such a bearing will provide a sliding surface and a relief region ([0011)].
Regarding Claim 12: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; Fisher further teaches comprising: a sleeve containing the plain bearing ([0044], “The substrate 102 comprises a bearing lining layer 102A on a robust backing layer 102B.  The bearing lining layer 102A may be an aluminium- or copper-based alloy (including a bronze/copper-tin-based alloy).  The backing layer 102B may be steel.  An additional overlay layer (not shown in FIG. 1) may 
Regarding Claim 13: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; Fisher further teaches wherein: an outer diameter of the plain bearing comprises an interference fit with the sleeve, an inner diameter of the plain bearing being slideable on the wrist pin ([0006], “bearing shells are compressed circumferentially in the assembled bearing, to provide an interference fit with the housing”).  Fisher teaches the bearing installed in a press fit or interference fit with the housing, such as the installation into the connecting rod such that the sliding surface, the surface of the lining layer 102A.
Regarding Claim 15: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; Fisher further teaches wherein the composite material is self- lubricating composite material (Fisher teaches the use of at least PTFE in the composite material; It is well known in the art that PTFE is considered to be self-lubricating).  
Regarding Claim 16: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; Fisher further teaches a water tolerant, contamination tolerant, or water and contamination tolerant composite material
Regarding Claim 17: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; Williams further discloses wherein the positive displacement pump is configured to circulate the drilling fluid into and out of a well bore during an oil/gas well drilling operation (Figures 1 – 3) (At least [0006] and [0008]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0329905, (“Williams”), in view of US 4,872,395, (“Bennitt”), US 2015/0308498, (“Fisher”), and US 2021/0246885, (“Rohrmann”).
Regarding Claim 11: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 1; however, Williams in view of Bennitt and Fisher fail to explicitly disclose wherein the composite material includes polyketone.  Fisher teaches the use of an optional running surface in at least [0044].
Rohrmann teaches the use of polyketone in a composite material for a bearing (At least [0010 and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized polyketone in the composite material of the bearings of Bennitt in view of Fisher with the predicted results that such a material in the sliding layer will provide for the ability to absorb high bearing loads (Rohrmann, [0028]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0329905, (“Williams”), in view of US 4,872,395, (“Bennitt”), and US 2015/0308498, (“Fisher”), and US 4,707,149, (“Hahle”).
Regarding Claim 5: Williams in view of Bennitt and Fisher teaches the positive displacement pump of claim 10; however, Williams in view of Bennitt and Fisher fail to disclose wherein: an outer diameter of the plain bearing comprises a sliding portion. The bearing arrangement of Fisher is taught as having a sliding portion on the inside diameter of the bearing while having a fixed portion on the outside diameter of the bearing, as discussed in at least the aforesaid rejection of claim 4.
Hahle teaches a multiple layer bearing (9) similar to that of Fisher (as shown in at least Figures 2 and 5), Hahle father teaches wherein: an outer diameter of the plain bearing comprises a sliding portion (As shown in at least Figures 2 and 5; The elastomeric portion slides against slide sleeve 10 and while slide sleeve 10 remains stationary relative to the housing 6).
It would have been obvious to one of ordinary skill in the art to have modified the bearing arrangement as used in Williams in view of Bennitt and Fisher to modify the location of the sliding element to the outside diameter as taught by Hahle with the predicted results that the press fitting portion could be moved to the inside diameter allowing the bearing to be pressed onto the pin rather than into the connecting rod. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have change the sliding surface from the inside to the outside, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 2021.12.21 have been fully considered but they are not persuasive.
Applicant argues on pages 6 and 7 of their remarks that the 35 U.S.C. 112(b) rejection of clams 4 and 13 should be withdrawn. Applicant explains that the disclosure describes in [0016] that “the claimed bearing may be smaller in diameter [and that] a sleeve may be used to fill any space that results.” Examiner notes that the disclosure discusses an interference fit with the sleeve in at least [0010] and an interference fit with a connecting rod in at least [0029]. However, as discussed in the aforesaid 112(b) rejection, the wording of the claims, such as 1, 3, and 4, are not presented in a consistent manner such that the are clearly presenting the arrangement as disclosed. Claim 1 presents “a plain bearing comprising a composite material located between and in contact with one end of the connecting rod and the wrist pin,” claim 3 introduces a sleeve in which the plain bearing is contained (wherein the disclosure indicates in at least [0010] that “a plain bearing made of a sleeve containing a liner made of a composite material” is utilized), and claim 4 indicates that “an outer diameter of the plain bearing comprises an interference fit with the sleeve.” As discussed in the aforesaid 112(b) rejection, if the bearing comprises the sleeve and the liner, it is unclear how the bearing has an interference fit with itself. Claims directed towards this arrangement would be made more clear if they were presented in the same manner as the disclosure, such that “the bearing comprises a sleeve and a composite material liner,” and “the outer diameter of the liner may be an interference fit with the sleeve.”
With regards to Applicants arguments directed towards the art rejections of the amended independent claims, Examiner asserts that the presented art rejections continue to read over the amended claims in view of the aforesaid 35 U.S.C. 112(a) and (b) rejections of the subject limitation. Applicant presents an amended limitation which is sufficiently broad that it may be interpreted as reading over any portion of a pump which does not include a lubrication element (i.e. a motor controller or other electronic components which include only solid state electronics) such that it may read over the recited limitation. Taken further, the broad nature of the recited limitation precludes the application of more narrow art as it is unclear what specific structure Applicant may indent to be limiting. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746